UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7435


CHARLES ANTHONY BALL,

                    Petitioner - Appellant,

             v.

MIKE SLAGLE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Frank D. Whitney, Chief District Judge. (1:18-cv-00091-FDW)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Charles Anthony Ball, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Anthony Ball appeals the district court’s order dismissing his 28 U.S.C.

§ 2254 (2012) petition as an unauthorized successive habeas petition and dismissing his

claim that the state violated Fed. R. App. P. 23(a) and Sup. Ct. R. 36. Ball filed a Fed. R.

Civ. P. 60(b) motion which challenged both “‘the substance of the federal court’s

resolution of a claim on the merits’” and “‘some defect in the integrity of the federal

habeas proceedings,’” and was a mixed Rule 60(b)/28 U.S.C. § 2254 petition. United

States v. McRae, 793 F.3d 392, 397, 400 (4th Cir. 2015) (quoting Gonzalez v. Crosby,

545 U.S. 524, 532 (2005)).

       A certificate of appealability is not required for our review of the district court’s

determination that the majority of Ball’s claims presented are successive attacks on Ball’s

convictions for which he had not obtained prefiling authorization, and that the court was

therefore without jurisdiction to consider the claims on the merits. McRae, 793 F.3d at

400. We have reviewed the record and find no reversible error. Accordingly, we affirm

the dismissal of these claims.

       The district court’s denial of relief on Ball’s claim that the state violated Fed. R.

App. P. 23(a) and Sup. Ct. R. 36 is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(A) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

                                             2
Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85. We have independently reviewed the record and conclude that Ball has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal as to this claim.

       We therefore affirm in part and deny a certificate of appealability and dismiss in

part. We deny Ball’s motion for the appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     AFFIRMED IN PART,
                                                                     DISMISSED IN PART




                                             3